Title: To John Adams from Thomas Marston, 6 November 1815
From: Marston, Thomas
To: Adams, John


				
					Dear Sir
					6th Novr 1815
				
				Agreeably to your request, I send you the names of those gentlemen who visited you last saturday.An advertisement has been inserted in our daily paper, expressing a want of certain political essays signed Massachusettensis, and the answer by the Honble John Adams. As I know you do not take the Daily Advertiser, I have mentioned it for your information. They were written in 1774—Very respectfully / yr friend
				
					John Marston
				
					
				
			JJJMajor Genl BrownColo Jones}AidsMajor FrazierMajor BrownColo HindmanColo TowsonMajor Crane—Colo Austin.—Colo Austin